DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Farag (U.S. 6,857,233).
In re Claim 1, Farag teaches a structure for use with an operable window, the structure comprising: a metal mullion or transom first structure having a side wall and a top wall; a first thermally insulated polymer component connected at a side of the first structure at the side wall and spanning substantially a total width of the first structure (width along the sidewall); and a second thermally insulated polymer component positioned at/touching the top wall and connected to a second metal structure, the second thermally insulated polymer component configured to receive at least a portion of an operable window(15).  The second thermally insulated component extends to a point where it is adjacent/close to the side of the structure that has the top wall and sidewall that make up the first structure.  Farag teaches mullion structures made from aluminum (156)  (Column 10,  lines 28-29.  Other structural element with this shading would also be aluminum.  Farag also teaches that aluminum frames are widely used in window and curtain wall frames for fire resistance. (Column 1, Lines 26-30)  The 

    PNG
    media_image1.png
    600
    880
    media_image1.png
    Greyscale

In re Claim 5, Farag teaches an operable window having a third component connected to a sash assembly structure, the third component positionable adjacent/in close proximity the second component, the sash assembly structure positionable adjacent/in close proximity the second metal structure.  (Annotated Figures, Figures 17-23)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farage (U.S. 6,857,233).
In re Claim 2, Farag teaches that mineral fibers may also be used as fire barrier material.  (Column 4, Lines 10-13)  Fiberglass is a mineral fiber.  However, should the applicant dispute that this does not specifically disclose the addition of fiberglass to the polymers, It would have been obvious to one having ordinary skill in the art to use the polymers with fiberglass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Fiberglass is flame resistant and would reinforce the polymer components
In re Claim 4, Farag teaches that the first structure includes a side wall which spans a total width of the first structure, the first component abuts against the side wall.  Fig 23 shows that polymer component can be connected to the first structure with a fastener/barbs (114).  These barbs have surfaces that are aligned parallel to the side wall.  They are also positioned in an arrangement that extends parallel to the side wall.  Incorporated these barbs/fasteners into the embodiment shown in the annotated figures would further secure the polymer components in place.   (Annotated Figures, Figures 17-23)
In re Claim 6, Farag teaches that mineral fibers may also be used as fire barrier material.  (Column 4, Lines 10-13)  Fiberglass is a mineral fiber.  However, should the 
Figure 23 of Farage further shows that polymer components (159) can be connected to the structure with a fastener/barbs (114).  Incorporating these barbs/fasteners into the third component in the embodiment shown in the annotated figures would further secure the polymer components in place.   
In re Claim 7, Farag teaches at least two seals (55) are positioned within a gap that is located between the third component and the second component which are shown above and below the seal in the annotated Figure.  (Annotated Figures, Figures 17-23)
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. The applicant argues that the Farag reference does not disclose that the second thermally insulated polymer component extends to the side of the first structure.  The term “extends” is broad.  It does not denote proximity or even direct contact.  The term “side” is broad as well. The annotation shows that the second thermally insulated polymer extends toward the side of the structure that has the sidewall and top wall of the first structure.  The second thermally insulated polymer is even positioned almost immediately adjacent the top wall of the first structure.
Allowable Subject Matter
Claims 8, 9, 11-20 are allowed.  
Claims 3 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or adequately suggest an operable window system with the physical arrangement of first and second thermally insulated polymer components, first and metal frame structures, sash assemblies, first and second seals, and first and second gaps specified in the claims.  There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGB
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633